                     Case 19-10316-LSS         Doc 78     Filed 03/01/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
BEAVEX HOLDING CORPORATION, et al.                        :       Case No. 19-10316 (LSS)
                                                          :
                                                          :       Jointly Administered
                                                          :
          Debtor(s).                                      :       NOTICE OF APPOINTMENT OF
----------------------------------                        :       COMMITTEE OF UNSECURED
                                                          :       CREDITORS

       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Priority Express, Attn: Donald Wauters, 8341 NE 50th Ave., Altoona, IA 50009,
                   Phone: 515-577-7722; Fax: 515-243-4900

2.                 Alliant Insurance Services, Inc., Attn: Andy Lewis, 333 S. Hope Street, Suite 3750, Los
                   Angeles, CA 90071, Phone: 503-930-1579

3.                 Osama Daoud c/o Siegel & Dolan, Ltd., 150 N. Wacker Drive, Suite 3000, Chicago, IL
                   60606, Phone: 312-878-3210; Fax: 312-878-3211

4.                 United Transport Services, Inc., Attn: Mark Eisenberg, 7920 Tar Bay Drive, Jessup, MD
                   20794, Phone: 410-799-6162; Fax: 410-889-0113

5.                 APG Shadowood, LLC, Attn: James R. Holden, Jr., 3500 Piedmont Road, Suite 610,
                   Atlanta, GA 30305, Phone: 404-442-6114



                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Jaclyn Weissgerber for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: March 1, 2019

Attorney assigned to this Case: Jaclyn Weissgerber, Esq., Phone: 302-573-6491, Fax: 302-573-6497
Debtors’ Counsel: Joseph Barry, Esq., Phone: 302-571-6705; Fax: 302-576-3280
